Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because at line 12 an “upper fixed plate” is set forth and at line 16 “a lower fixed plate” is set forth. In each instance the use of the term “fixed” is confusing because the plates are part of the rotating structure of the fan set. Claim 7 is similarly confusing because at lines 3 and 6 the “fixed plate” language is used to describe part of the rotating structure of the fan set.
	Claim 2 is vague and indefinite because in line 8 there is no antecedent basis for “the second through holes of the upper fixed plate”. It is believed that a reference to “the lower fixed” plate was intended. Claim 8 is similarly confusing.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway (GB 2172936) in view of Wang (USPN 9,133,856).
	Hathaway discloses a fan set (Fig. 1) disposed on an external rotor motor 1, the fan set comprising: an lower fixed plate 5 having a plurality of through holes (23, 24, 27 (see Fig. 2) that are in a ring-shaped arrangement, wherein the quantity of the first through holes is 3M, and M is a positive integer equal to or greater than 3 (see Fig. 2); a upper fixed plate 20 spaced apart from the upper fixed plate, wherein the upper fixed plate has a plurality of second through holes 7 that are in a ring- shaped arrangement,  and the positions of the second through holes respectively correspond to the positions of some of the first through holes and the upper fixed plate additionally has locating studs 12, 13 that correspond to the rest of the through holes in the lower fixed plate; and a plurality of fan blades 10, the quantity of the fan blades being N, 109P000009US18wherein each of the fan blades has an assembly portion (labeled I the annotated drawing), a blade portion (labeled) extending from the assembly portion, and plurality of fasteners 12, and wherein the fasteners pass through the first through holes and the second through holes such that each of the fan blades is fastened between the upper fixed plate and the lower fixed plate (see Fig. 1); wherein the blade portion of each of the fan blades is configured to generate a gas flow direction and define an air outlet side and an air inlet side that is 

    PNG
    media_image1.png
    341
    602
    media_image1.png
    Greyscale

Hathaway does not disclose wherein the quantity of the second through holes is equal to the quantity of the first through holes; or set forth that with regards to the plurality of fasteners, N is a common factor of 3M, and is a positive integer equal to or greater than 3 (this description results in there being three mounting holes for each blade in the plates). Wang discloses a similar fan set to Hathaway having upper and lower plates 10, 30 and three blades 20 having assembly portions 21. Each assembly portion has three holes allowing fasteners to extend between the two plate and through the holes of each blade.
.
	 
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway in view of Wang as applied to claim 7 above, and further in view of British reference (GB 478,417 (hereafter GB ‘417).
	As set forth above Hathaway discloses a fan set substantially as claimed but does not disclose that the fan is a ceiling fan having a top cover and a rod having one end connected to the cover and the other end connected to the fixed unit/stator of the external motor.
GB ‘417 discloses a similar fan which is a ceiling fan having a cover and a shaft 4. An upper end of the shaft is connected to the cover and a lower end of the shaft is connected to the fixed/stator portion 3 of an external motor.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art in the art to provide a cover and shaft 
	With regards to claim 5, Wang discloses ne plate 10 having a central reinforcement 16 and the other plate 30 having a central reinforcement (see Fig. 3a and the area surrounding 31).

Allowable Subject Matter
Claims 2-4, 6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a fan and the plates having a plurality of inner through holes and a plurality of outer through holes (claims 2 and 8); or that the blades are not in direct contact with an outer edge of the rotating unit and thus form a heat-dissipating space, wherein a part of the first through holes ad a part of the second through holes and in spatial communication with the heat-dissipating space (claims 3, 4, 9 and 10); or wherein an outer edge of the upper fixed plate has a first ring wall, and an outer edge of the lower fixed plate has a second ring wall, wherein the assembly portion of each of the fan blades has two protruding portions that are respectively arranged on two sides thereof toward the upper fixed plate and the lower fixed plate, and wherein the two protruding portions of each of the assembly portions of  (claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montgomerie and Bianchi disclose a fan with blade fasteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
February 22, 2022